

116 HR 8607 IH: U.S. Postal Service Accountability and Voting Rights Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8607IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Larson of Connecticut (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on House Administration, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect and promote the ability of members of the Armed Forces and citizens to vote by mail, and for other purposes.1.Short titleThis Act may be cited as the U.S. Postal Service Accountability and Voting Rights Act.2.Postal service operation and level of service changes temporarily prohibited(a)In generalDuring the period beginning on the date of the enactment of this Act and ending on January 31, 2021, the United States Postal Service may not implement or approve any change to the operations or the level of service provided by the Postal Service from those in effect on January 1, 2020, that would reduce service performance or impede prompt, reliable, and efficient services, including any of the following actions:(1)Any change in the nature of postal services which will generally affect service on a nationwide or substantially nationwide basis.(2)Any revision of service standards.(3)Any closure or consolidation of any post office or postal facility, or any reduction of such office or facility hours.(4)Any prohibition or restriction on the use of overtime or overtime pay to Postal Service officers or employees.(5)Any change that would prevent the Postal Service from meeting its service standards or cause a decline in measurements of performance relative to those service standards.(6)Any change that would have the effect of delaying deferring, or curtailing mail, allowing for the non-delivery of mail to a delivery route, or increasing the volume of undelivered mail.(7)Treating election mail as any class of mail other than first-class mail, regardless of whether such treatment requires payment of overtime pay to officers or employees of the Postal Service.(8)Removing, decommissioning, or any other stoppage of mail sorting machines, other than for routine maintenance.(9)Removing or eliminating any mail collection box that is available to the public.(10)Enacting any rule, policy, or standard the purpose or effect of which would delay the delivery of mail to or from a government entity.(11)Instituting any hiring freeze.(b)Reversal of policies hindering delivery of mailNot later than 30 days after the date of the enactment of this Act, the Postal Service shall reverse any initiative or action that was implemented during the period beginning on January 1, 2020, and ending on the date of the enactment of this Act and is causing delay in processing or delivery or non-delivery of the mail. (c)DefinitionsIn this section:(1)Election mailThe term election mail means mail consisting of—(A)voter registration application forms, completed voter registration application forms, and voter registration cards or similar materials;(B)absentee and other mail-in ballot application forms, blank absentee and other mail-in ballots, and completed absentee and other mail-in ballots; and(C)other materials relating to an election which are mailed by a State or local election official to individuals who are registered to vote in the election.(2)Government entityThe term government entity means the Federal Government or any State (as that term is defined in section 311 of title 5, United States Code) or local government and any subdivision thereof.(d)Authorization of appropriationsThere is authorized to be appropriated to the Postal Service Fund (established under section 2003 of title 39, United States Code) $1,000,000,000 for fiscal years 2020 and 2021 to carry out this section. 3.Prohibiting certain operational and level of service changes(a)In generalDuring any calendar year beginning after the date of the enactment of this Act in which a Federal election is held, the Postal Service may not implement or approve any change to the operations or the level of service provided by the Postal Service from those in effect on January 1 of the calendar year, that would reduce service performance or impede prompt, reliable, and efficient services, including the actions described in paragraphs (1) through (11) of section 2(a).(b)Service to military and families of militaryThe Postal Service may not implement or approve any change that reduces the level of service with respect to absent uniformed service voters or overseas voters below the level of service in effect on January 1, 2020.4.Tracking program for absentee ballots and voter registration application forms; availability of Federal write-in absentee ballot for all voters(a)RequirementsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating section 304 as section 305; and(2)by inserting after section 303 the following new sections:304.Absentee ballot and voter registration application form tracking program(a)Absentee ballot tracking(1)RequirementEach State shall carry out a program to track and confirm the receipt of absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of voted absentee ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot by means of online access using the Internet site of the official’s office.(2)Information on whether vote was countedThe information referred to under paragraph (1) with respect to the receipt of an absentee ballot shall include information regarding whether the vote cast on the ballot was counted, and, in the case of a vote which was not counted, the reasons therefor.(b)Voter registration application form tracking(1)RequirementEach State shall carry out a program to track and confirm the receipt of voter registration application forms in an election for Federal office under which the State or local election official responsible for processing such forms carries out procedures to track and confirm the receipt of such forms, and makes information on the receipt of such forms available to the individual applicant by means of online access using the Internet site of the official’s office.(2)Information on whether form was acceptedThe information referred to under paragraph (1) with respect to the receipt of a voter registration application form shall include information regarding whether the form was accepted and the applicant is registered to vote in the election for Federal office, and, in the case of a form which was not accepted, the reasons therefor.(c)Use of Toll-Free Telephone Number by Officials Without Internet SiteA program established by a State or local election official whose office does not have an Internet site may meet the requirements of subsections (a) and (b) if the official has established a toll-free telephone number that may be used—(1)by an individual who cast an absentee ballot to obtain the information on the receipt of the voted absentee ballot as provided under subsection (a); and(2)by an individual applicant for voter registration to obtain the information on the receipt of the voter registration application form as provided under subsection (b).(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.(e)Authorization of appropriationsThere is authorized to be appropriated $1,000,000,000 for each of fiscal years 2021 through 2023 to carry out this section..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the item relating to sections 304 as relating to section 305; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Absentee ballot and voter registration application form tracking program. .5.Promoting use of Federal write-in absentee ballot under Uniformed and Overseas Citizens Absentee Voting Act(a)Eliminating exemptions for States using alternative ballots and States making ballots available 90 days before electionSection 103 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20303) is amended—(1)by striking subsections (e) and (g); and(2)by redesignating subsection (f) as subsection (e).(b)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office.6.Reports to Congress(a)Initial reportNot later than 30 days after the date of the enactment of this Act, the Postmaster General shall submit to Congress a report on any change to the operations or the level of service provided by the Postal Service from those in effect on January 1, 2020, that—(1)reduced service performance or impeded prompt, reliable, and efficient services, including any actions described in paragraphs (1) through (11) of section 2(a); and(2)was implemented or approved during the period beginning on June 15, 2020, and ending on the date of the enactment of this Act.(b)Biennial reportNot later than January 1 of any odd-numbered calendar year beginning after the date of the enactment of this Act, the Postmaster General shall submit to Congress a report on any changes described in section 2(a) that were implemented or approved during the previous calendar year.(c)Military and overseas absentee votingNot later 30 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense, acting through the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act, shall submit to Congress a report on how changes to the operations or level of service provided by the Postal Service affect absentee voting by absent uniformed service voters and overseas voters under such Act.(d)Implementation of Military and Overseas Voter Empowerment ActNot later than 30 days after the date of the enactment of this Act and annually thereafter, the Inspector General of the Department of Defense shall submit to Congress a report on the effectiveness of the implementation of the Military and Overseas Voter Empowerment Act (subtitle H of title V of the National Defense Authorization Act for Fiscal Year 2010; Public Law 111–84) and the amendments made by such Act, including the effectiveness of such Act and such amendments in promoting registration and voting by absent uniformed service voters and overseas voters and in increasing the availability and effectiveness of voter registration and voting assistance services for such voters, and shall include in the report such recommendations as the Inspector General considers appropriate for improving the availability and effectiveness of such services for such voters.7.Cyberspace information threat training(a)In generalIn addition to any currently mandated training, the Secretary of Defense shall annually furnish to all members of the Armed Forces and all civilian employees of the Department of Defense training regarding cyberspace information threats.(b)DefinitionsIn this section—(1)Covered entityThe term covered entity means—(A)a government of a foreign country or an agency or instrumentality of a foreign country;(B)a foreign person that is aided, abetted, or directed by a government of a foreign country or an agency or instrumentality of a foreign country;(C)a terrorist organization; or(D)any other foreign adversary of the United States.(2)Cyberspace information threatThe term cyberspace information threat means any true, false, or misleading information from a covered entity that is—(A)communicated through cyberspace; and(B)misleading or influential in a manner that constitutes a threat to national security or to the democratic processes of the United States, or that operates to the advantage of a covered entity.8.DefinitionsIn this Act:(1)Absent uniformed service voter; overseas voterThe terms absent uniformed service voter and overseas voter have the meanings given such terms in section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310).(2)Federal electionsThe term Federal election means a regularly scheduled general election for Federal office.(3)Postal ServiceThe term Postal Service has the meaning given such term in section 102 of title 39, United States Code.